Title: Thomas Jefferson to Robert Saunders, 25 December 1815
From: Jefferson, Thomas
To: Saunders, Robert


            
              Sir
               Monticello Dec. 25. 15.
            
            An absence of two months from home has occasioned this very late acknolegement of your favor of Oct. 29. I now inclose the following documents for the settlement of Bellini’s affairs, all duly authenticated by the a local authorities.
            
              
                No
                1. a Certificate that Charles Bellini was son of Leon Girolamo Bellini with his pedigree
              
              
                
                2. do that Aurora Bellini was daughter of the same. same pedigree
              
              
                
                3. do that Luisa Bellini was daughter of the same. same pedigree.
              
              
                
                4. do that Aurora died Mar. 7. 1808. aged 66.
              
              
                
                5. do that Luisa died May 21. 1813. aged seventy some odd. (I cannot
              
              
                
                6. Notarial copy of the will of Luisa, dated 1811. Jan. 6. constituting Giovan Batista Fancelli an Ecclesiastic of Florence her universal heir and legatary.
              
              
                
                7. Power of Attorney from Giovan Batista Fancelli to myself to settle, recieve, recover Etc the effects of the sd Charles Bellini brother of Luisa & Aurora, the latter dead intestate the former dead also having instituted him heir.
              
            
            I add also a power of Attorney from myself to you, and the letters which have heretofore passed between mr Bracken the admr & myself, except any which I may have written in 1805.6.7. which, in the mass of my papers of that period I cannot readily lay my hands on. mr Bracken’s claim of the suspension of interest from the date of his remittance until he redrew it, and on that sum whatever it was, seems just: your letter supposes this was about 2. years; I think from his letters to me it would seem to have been 3. or 4. years. but during the rest of the period, he certainly would not think it just. he because during all that time he has had it the balance in use, he has not kept it constantly locked up & untouched in his desk. the letters I inclose you will shew that he was not always ready to pay  that I would have recieved and remitted it at any time, and his letters prove he was not afraid to trust that channel. indeed Mazzei’s power of Attorney to me would have made any payment to me a legal payment to him—however on this subject of interest you are a better judge than myself; you are recent in the practice & know best the present rules of the courts. I leave it to yourself therefore to settle every thing as you think right without further appeal to me, and to lodge the sum in the Virginia bank in Richmond to the credit of John Baptist Fancelli by Thos Jefferson, his attorney. be so good as to return me the papers when done with, with a copy of the whole  administration account as finally settled. I was desired to make particular enquiry as to two negroes Bellini had at his death.
            
              Accept the tender of my great esteem & respect.
              Th: Jefferson
            
          